
	
		II
		112th CONGRESS
		1st Session
		S. 1025
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2011
			Mr. Leahy (for himself
			 and Mr. Graham) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to
		  enhance the national defense through empowerment of the National Guard,
		  enhancement of the functions of the National Guard Bureau, and improvement of
		  Federal-State military coordination in domestic emergency response, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard Empowerment and
			 State-National Defense Integration Act of 2011.
		2.Reestablishment
			 of position of Vice Chief of the National Guard Bureau and termination of
			 position of Director of the Joint Staff of the National Guard Bureau
			(a)Reestablishment
			 and termination of positionsSection 10505 of title 10, United
			 States Code, is amended to read as follows:
				
					10505.Vice Chief
				of the National Guard Bureau
						(a)Appointment(1)There is a Vice Chief of the National Guard
				Bureau, selected by the Secretary of Defense from officers of the Army National
				Guard of the United States or the Air National Guard of the United States
				who—
								(A)are recommended for such appointment
				by their respective Governors or, in the case of the District of Columbia, the
				commanding general of the District of Columbia National Guard;
								(B)have had at least 10 years of
				federally recognized service in an active status in the National Guard;
				and
								(C)are in a grade above the grade of
				colonel.
								(2)The Chief and Vice Chief of the
				National Guard Bureau may not both be members of the Army or of the Air
				Force.
							(3)(A)Except as provided in
				subparagraph (B), an officer appointed as Vice Chief of the National Guard
				Bureau serves for a term of four years, but may be removed from office at any
				time for cause.
								(B)The term of the Vice Chief of the
				National Guard Bureau shall end within a reasonable time (as determined by the
				Secretary of Defense) following the appointment of a Chief of the National
				Guard Bureau who is a member of the same armed force as the Vice Chief.
								(b)DutiesThe
				Vice Chief of the National Guard Bureau performs such duties as may be
				prescribed by the Chief of the National Guard Bureau.
						(c)GradeThe
				Vice Chief of the National Guard Bureau shall be appointed to serve in the
				grade of lieutenant general.
						(d)Functions as
				Acting ChiefWhen there is a vacancy in the office of the Chief
				of the National Guard Bureau or in the absence or disability of the Chief, the
				Vice Chief of the National Guard Bureau acts as Chief and performs the duties
				of the Chief until a successor is appointed or the absence of disability
				ceases.
						.
			(b)Conforming
			 amendments
				(1)Section 10502 of
			 such title is amended by striking subsection (e).
				(2)Section
			 10506(a)(1) of such title is amended by striking and the Director of the
			 Joint Staff of the National Guard Bureau and inserting and the
			 Vice Chief of the National Guard Bureau.
				(c)Clerical
			 amendments
				(1)Heading
			 amendmentThe heading of section 10502 of such title is amended
			 to read as follows:
					
						10502. Chief of the National Guard Bureau:
				appointment; advisor on National Guard matters;
				grade
						.
				(2)Table of
			 sectionsThe table of sections at the beginning of chapter 1011
			 of such title is amended—
					(A)by striking the
			 item relating to section 10502 and inserting the following new item:
						
							
								10502. Chief of the National Guard Bureau:
				appointment; advisor on National Guard matters;
				grade.
							
							;
				  
						and(B)by striking the
			 item relating to section 10505 and inserting the following new item:
						
							
								10505. Vice Chief of the National Guard
				Bureau.
							
							.
					3.Membership of the
			 Chief of the National Guard Bureau on the Joint Chiefs of Staff
			(a)Membership on
			 Joint Chiefs of StaffSection 151(a) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
				
					(7)The Chief of the National Guard
				Bureau.
					.
			(b)Conforming
			 amendmentsSection 10502 of such title, as amended by section
			 2(b)(1) of this Act, is further amended—
				(1)by redesignating subsection (d) as
			 subsection (e); and
				(2)by inserting after subsection (c) the
			 following new subsection (d):
					
						(d)Member of Joint
				Chiefs of StaffThe Chief of
				the National Guard Bureau shall perform the duties prescribed for him or her as
				a member of the Joint Chiefs of Staff under section 151 of this
				title.
						.
				4.Continuation as
			 a permanent program and enhancement of activities of Task Force for Emergency
			 Readiness pilot program of the Federal Emergency Management Agency
			(a)Continuation
				(1)Continuation as
			 permanent programThe Administrator of the Federal Emergency
			 Management Agency shall continue the Task Force for Emergency Readiness (TFER)
			 pilot program of the Federal Emergency Management Agency as a permanent program
			 of the Agency.
				(2)Limitation on
			 terminationThe Administrator may not terminate the Task Force
			 for Emergency Readiness program, as so continued, until authorized or required
			 to terminate the program by law.
				(b)Expansion of
			 program scopeAs part of the continuation of the Task Force for
			 Emergency Readiness program pursuant to subsection (a), the Administrator shall
			 carry out the program in at least five States in addition to the five States in
			 which the program is carried out as of the date of the enactment of this
			 Act.
			(c)Additional FEMA
			 activitiesAs part of the continuation of the Task Force for
			 Emergency Readiness program pursuant to subsection (a), the Administrator
			 shall—
				(1)establish
			 guidelines and standards to be used by the States in strengthening the planning
			 and planning capacities of the States with respect to responses to catastrophic
			 disaster emergencies; and
				(2)develop a
			 methodology for implementing the Task Force for Emergency Readiness that
			 includes goals and standards for assessing the performance of the Task
			 Force.
				(d)National Guard
			 Bureau activitiesAs part of the continuation of the Task Force
			 for Emergency Readiness program pursuant to subsection (a), the Chief of the
			 National Guard Bureau shall—
				(1)assist the
			 Administrator in the establishment of the guidelines and standards,
			 implementation methodology, and performance goals and standards required by
			 subsection (c);
				(2)in coordination
			 with the Administrator—
					(A)identify, using
			 catastrophic disaster response plans for each State developed under the
			 program, any gaps in State civilian and military response capabilities that
			 Federal military capabilities are unprepared to fill; and
					(B)notify the
			 Secretary of Defense, the Commander of the United States Northern Command, and
			 the Commander of the United States Pacific Command of any gaps in capabilities
			 identified under subparagraph (A); and
					(3)acting through
			 and in coordination with the Adjutants General of the States, assist the States
			 in the development of State plans on responses to catastrophic disaster
			 emergencies.
				(e)Annual
			 reportsThe Administrator and the Chief of the National Guard
			 Bureau shall jointly submit to the appropriate committees of Congress each year
			 a report on activities under the Task Force for Emergency Readiness program
			 during the preceding year. Each report shall include a description of the
			 activities under the program during the preceding year and a current assessment
			 of the effectiveness of the program in meeting its purposes.
			(f)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
				(1)the Committee on
			 Armed Services and the Committee on Homeland Security and Governmental Affairs
			 of the Senate; and
				(2)the Committee on
			 Armed Services and the Committee on Homeland Security of the House of
			 Representatives.
				5.Memorandum of
			 understanding between Department of Defense and Department of Homeland Security
			 on unity of effort in response of military forces to domestic
			 emergencies
			(a)Memorandum of
			 understanding required
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense and the Secretary of Homeland Security
			 shall enter into a memorandum of understanding on coordination between the
			 Department of Defense and the Department of Homeland Security, and between the
			 Departments and the States, in the use of military forces in response to
			 domestic emergencies.
				(2)PurposeThe
			 purpose of the memorandum is to ensure, to the maximum extent practicable, a
			 unity of effort within the Federal Government, and between the Federal
			 Government and the States, regarding the use of military forces in response to
			 domestic emergencies.
				(b)Consultation
			 with the StatesIn entering into the memorandum of understanding
			 required by subsection (a), the Secretary of Defense and the Secretary of
			 Homeland Security shall jointly consult with the Council of Governors
			 established by Executive Order No. 13528 for purposes of coordinating plans
			 under the memorandum of understanding with the plans of the States for the use
			 of military forces of the States in response to domestic emergencies.
			(c)Submittal to
			 CongressUpon entry into the memorandum of understanding required
			 by subsection (a), the Secretary of Defense and the Secretary of Homeland
			 Security shall jointly submit to the appropriate committees of Congress a
			 report on the memorandum of understanding. The report shall include the
			 following:
				(1)The memorandum of
			 understanding.
				(2)A comprehensive
			 description of the manner in which the mechanisms set forth in the memorandum
			 of understanding will ensure a unity of effort within the Federal Government,
			 and between the Federal Government and the State or States concerned, regarding
			 the use of military forces in response to domestic emergencies, including, in
			 particular, the manner in which such mechanisms will ensure a unity of such
			 effort between the Federal Government and the States in the use of such forces
			 in such response.
				(3)Such other
			 matters as the Secretaries jointly consider appropriate.
				(d)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriated committees of Congress means—
				(1)the Committees on
			 Armed Services, Homeland Security and Governmental Affairs, and Appropriations
			 of the Senate; and
				(2)the Committees on
			 Armed Services, Homeland Security, and Appropriations of the House of
			 Representatives.
				6.Report on
			 comparative analysis of costs of comparable units of the reserve components and
			 the regular components of the Armed Forces
			(a)Report
			 required
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a report setting forth a comparative analysis of the costs of units
			 of the regular components of the Armed Forces with the costs of similar units
			 of the reserve components of the Armed Forces. The analysis shall include a
			 separate comparison of the costs of units in the aggregate and of the costs of
			 units solely when on active duty.
				(2)Similar
			 unitsFor purposes of this subsection, units of the regular
			 components and reserve components shall be treated as similar if such units
			 have the same general structure, personnel, or function, or are substantially
			 composed of personnel having identical or similar military occupational
			 specialties (MOS).
				(b)Assessment of
			 increased reserve component presence in total force structureThe
			 Secretary shall include in the report required by subsection (a) an assessment
			 of the advisability of increasing the number of units and members of the
			 reserve components of the Armed Forces within the total force structure of the
			 Armed Forces. The assessment shall take into account the comparative analysis
			 conducted for purposes of subsection (a) and such other matters as the
			 Secretary considers appropriate for purposes of the assessment.
			(c)Comptroller
			 General reportNot later than 180 days after the date of the
			 submittal of the report required by subsection (a), the Comptroller General of
			 the United States shall submit to the congressional defense committees a report
			 setting forth a review of such report by the Comptroller General. The report of
			 the Comptroller General shall include an assessment of the comparative analysis
			 contained in the report required by subsection (a) and of the assessment of the
			 Secretary pursuant to subsection (b).
			(d)Congressional
			 defense committees definedIn this section, the term
			 congressional defense committees has the meaning given that term
			 in section 101(a)(16) of title 10, United States Code.
			7.Display of
			 procurement of equipment for the reserve components of the Armed Forces under
			 estimated expenditures for procurement in future-years defense
			 programsEach future-years
			 defense program submitted to Congress under section 221 of title 10, United
			 States Code, shall, in setting forth estimated expenditures and item quantities
			 for procurement for the Armed Forces for the fiscal years covered by such
			 program, display separately under such estimated expenditures and item
			 quantities the estimated expenditures for each such fiscal year for equipment
			 for each reserve component of the Armed Forces that will receive items in any
			 fiscal year covered by such program.
		8.Fiscal year 2012
			 funding for the National Guard for certain domestic activities
			(a)Continuity of
			 operations, continuity of government, and consequence management
				(1)Authorization
			 of appropriationsThere is hereby authorized to be appropriated
			 for fiscal year 2012 for the Department of Defense amounts as follows:
					(A)For National
			 Guard Personnel, Army, $11,000,000.
					(B)For National
			 Guard Personnel, Air Force, $3,500,000.
					(C)For Operation and
			 Maintenance, Army National Guard, $11,000,000.
					(2)AvailabilityThe
			 amounts authorized to be appropriated by paragraph (1) shall be available to
			 the Army National Guard and the Air National Guard, as applicable, for costs of
			 personnel in training and operations with respect to continuity of operations,
			 continuity of government, and consequence management in connection with
			 response to terrorist and other attacks on the United States homeland and
			 natural and man-made catastrophes in the United States.
				(b)Domestic
			 operations
				(1)Authorization
			 of appropriationsThere is hereby authorized to be appropriated
			 for fiscal year 2012 for the Department of Defense, $300,000,000 for Operation
			 and Maintenance, Defense-wide.
				(2)AvailabilityThe
			 amount authorized to be appropriated by paragraph (1) shall be available for
			 the Army National Guard and the Air National Guard for emergency preparedness
			 and response activities of the National Guard while in State status under title
			 32, United States Code.
				(3)TransferAmounts
			 under the amount authorized to be appropriated by paragraph (1) shall be
			 available for transfer to accounts for National Guard Personnel, Army, and
			 National Guard Personnel, Air Force, for purposes of the pay and allowances of
			 members of the National Guard in conducting activities described in paragraph
			 (2).
				(c)Joint
			 Operations Coordination Centers
				(1)Authorization
			 of appropriationsThere is hereby authorized to be appropriated
			 for fiscal year 2012 for the Department of Defense amounts as follows:
					(A)For National
			 Guard Personnel, Army, $28,000,000.
					(B)For National
			 Guard Personnel, Air Force, $7,000,000.
					(2)AvailabilityThe
			 amounts authorized to be appropriated by paragraph (1) shall be available to
			 the Army National Guard and the Air National Guard, as applicable, for costs of
			 personnel in continuously staffing a Joint Operations Coordination Center
			 (JOCC) in the Joint Forces Headquarters of the National Guard in each State and
			 Territory for command and control and activation of forces in response to
			 terrorist and other attacks on the United States homeland and natural and
			 man-made catastrophes in the United States.
				(d)Supplement not
			 supplantThe amounts authorized to be appropriated by subsections
			 (a), (b), and (c) for the purposes set forth in such subsections are in
			 addition to any other amounts authorized to be appropriated for fiscal year
			 2012 for the Department of Defense for such purposes.
			9.Enhancement of
			 authorities relating to the United States Northern Command and other combatant
			 commands
			(a)Commands
			 responsible for support to civil authorities in the United
			 StatesThe United States Northern Command and the United States
			 Pacific Command shall be the combatant commands of the Armed Forces that are
			 principally responsible for the support of civil authorities in the United
			 States by the Armed Forces.
			(b)Discharge of
			 responsibilityIn discharging the responsibility set forth in
			 subsection (a), the Commander of the United States Northern Command and the
			 Commander of the United States Pacific Command shall each—
				(1)in consultation
			 with and acting through the Chief of the National Guard Bureau and the Joint
			 Force Headquarters of the National Guard of the State or States concerned,
			 assist the States in the employment of the National Guard under State control,
			 including National Guard operations conducted in State active duty or under
			 title 32, United States Code; and
				(2)facilitate the
			 deployment of the Armed Forces on active duty under title 10, United States
			 Code, as necessary to augment and support the National Guard in its support of
			 civil authorities when National Guard operations are conducted under State
			 control, whether in State active duty or under title 32, United States
			 Code.
				(c)Memorandum of
			 understanding
				(1)Memorandum
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Commander of the United States Northern Command, the Commander
			 of the United States Pacific Command, and the Chief of the National Guard
			 Bureau shall, with the approval of the Secretary of Defense, jointly enter into
			 a memorandum of understanding setting forth the operational relationships, and
			 individual roles and responsibilities, during responses to domestic emergencies
			 among the United States Northern Command, the United States Pacific Command,
			 and the National Guard Bureau.
				(2)ModificationThe
			 Commander of the United States Northern Command, the Commander of the United
			 States Pacific Command, and the Chief of the National Guard Bureau may from
			 time to time modify the memorandum of understanding under this subsection to
			 address changes in circumstances and for such other purposes as the Commander
			 of the United States Northern Command, the Commander of the United States
			 Pacific Command, and the Chief of the National Guard Bureau jointly consider
			 appropriate. Each such modification shall be subject to the approval of the
			 Secretary of Defense.
				(d)Authority To
			 modify assignment of command responsibilityNothing in this
			 section shall be construed as altering or limiting the power of the President
			 or the Secretary of Defense to modify the Unified Command Plan in order to
			 assign all or part of the responsibility described in subsection (a) to a
			 combatant command other than the United States Northern Command or the United
			 States Pacific Command.
			(e)RegulationsThe
			 Secretary of Defense shall prescribe regulations for purposes of aiding the
			 expeditious implementation of the authorities and responsibilities in this
			 section.
			10.Requirements
			 relating to National Guard officers in certain command positions
			(a)Commander of
			 Army North CommandThe officer serving in the position of
			 Commander, Army North Command, shall be an officer in the Army National Guard
			 of the United States.
			(b)Commander of
			 Air Force North CommandThe officer serving in the position of
			 Commander, Air Force North Command, shall be an officer in the Air National
			 Guard of the United States.
			(c)Sense of
			 CongressIt is the sense of Congress that, in assigning officers
			 to the command positions specified in subsections (a) and (b), the President
			 should afford a preference in assigning officers in the Army National Guard of
			 the United States or Air National Guard of the United States, as applicable,
			 who have served as the adjutant general of a State.
			11.Availability of
			 funds under State Partnership Program for additional National Guard contacts on
			 matters within the core competencies of the National Guard
			(a)In
			 generalThe Secretary of Defense shall, in consultation with the
			 Secretary of State, modify the regulations prescribed pursuant to section 1210
			 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law
			 111–84; 123 Stat. 2517; 32 U.S.C. 107 note) to provide for the use of funds
			 available pursuant to such regulations for contacts between members of the
			 National Guard and civilian personnel of foreign governments outside the
			 ministry of defense on matters within the core competencies of the National
			 Guard such as the following:
				(1)Disaster response
			 and mitigation.
				(2)Defense support
			 to civilian authorities.
				(3)Consequence
			 management and installation protection.
				(4)Chemical,
			 biological, radiological, or nuclear event (CBRNE) response.
				(5)Border and port
			 security and cooperation with civilian law enforcement.
				(6)Search and
			 rescue.
				(7)Medical
			 matters.
				(8)Counterdrug and
			 counternarcotics activities.
				(9)Public
			 affairs.
				(10)Employer and
			 family support of reserve forces.
				(11)Such other
			 matters within the core competencies of the National Guard and suitable for
			 contacts under the State Partnership Program as the Secretary of Defense shall
			 specify.
				(b)Funding for
			 fiscal year 2012There is hereby authorized to be appropriated
			 for fiscal year 2012 for the Department of Defense for the National Guard,
			 $50,000,000 to be available for contacts under the State Partnership Program
			 authorized pursuant to the modification of regulations required by subsection
			 (a).
			
